783 N.W.2d 107 (2010)
Connie COLAIANNI, Plaintiff-Appellant/Cross-Appellee,
v.
STUART FRANKEL DEVELOPMENT CORPORATION, INC., and K-F Land Company, LLC IV, Defendants-Appellees/Cross-Appellants.
Docket No. 139350. COA No. 282587.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Chief Justice, motions by Michigan Manufacturers Association and Michigan Chamber of Commerce for leave to file briefs amicus curiae are GRANTED. Motions by Michigan Defense Trial Counsel and Michigan Manufacturers Association for extension of the time for filing their briefs amicus curiae are considered and they are GRANTED.